Citation Nr: 0425322	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  01-07 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from March 20, 1990 to July 
10, 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the appellant's claim, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

A review of the claims file reveals that a VA examiner opined 
in July 2002 that the veteran could have asthma due to his 
exposure to tear gas in service but that the examiner could 
not diagnose asthma without medical evidence of treatment for 
asthma during flare-ups, which is not currently on file.  
Although the veteran filled out and returned VA forms in 
October 2002 for the release of some of his medical records, 
he was sent a letter by VA in July 2003 in which it was noted 
that, due to a change in law, VA needed new authorizations to 
obtain the veteran's treatment records.  The veteran was 
provided with authorization forms in July 2003 but did not 
return them.  The veteran testified at his May 2004 
videoconference hearing before the Board on his treatment for 
respiratory problems by private medical providers.  

Although the veteran did not respond to the July 2003 VA 
request for authorization to obtain his private medical 
records, another attempt to obtain authorization is warranted 
as the veteran did initially attempt to cooperate with VA by 
submitting the required authorization forms prior to the 
change in the law.  


Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked again to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
respiratory disability since service, to 
include Dr. Granada, Dr. Hunt, Migrant 
Clinic, Twin Rivers Medical Center, 
Piggott Community Hospital, Campbell 
Medical Clinic, and Halls Medical Clinic.  
After securing any appropriate consent 
from the veteran, VA should obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.

3.  Thereafter, if any additional 
evidence is received, VA should 
readjudicate the veteran's claim of 
entitlement to service connection for 
asthma.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
should be afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



